DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/7/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/16/2022.
The amendment filed 7/7/2022 was in response to the interview conducted on 6/30/2022.

Allowable Subject Matter
Claims 56, 63-66, 68-72, 74-82, 84-88, 90-98 and 100-106 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 56 was allowed in the office action mailed on 2/16/2022. Claims 63-66, 68-72, 74-77 being dependent on claim 56 are also allowed.
Claims 78 and 94 include the allowable subject matter from claim 56 and therefore, allowed.
Claims 78-82, 84-88, 90-93, 95-98 and 100-106 being either dependent on claims 78 or 94 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783